Citation Nr: 1201961	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDING OF FACT

A chronic gastrointestinal disorder was not shown in service or shown post-service; complaints of diarrhea are part and parcel of an already service-connected disability.


CONCLUSION OF LAW

A gastrointestinal disorder, claimed as diarrhea, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflect that the Veteran served for 17 years on active duty without a single complaint or treatment for a gastrointestinal disorder.  In July 2004, he sought treatment from a private physician for abdominal cramps, diarrhea, and abdominal pain.  He was diagnosed with irritable bowel syndrome (IBS), rule/out colitis, and rule/out Crohn's disease.  In August 2004, he was treated for stress.  He has been under psychiatric care since that time with a diagnosis of obcessive compulsive disorder.

In that same month (August 2004), the Veteran underwent a colonoscopy.  Significantly, the test results were "unremarkable."  Also of note, the biopsies showed "no diagnostic abnormality."  Therefore, while he had been diagnosed with irritable bowel syndrome based on his complaints, the more in-depth diagnostic testing, in fact, failed to show gastrointestinal pathology.

In February 2005, the Veteran sought psychiatric treatment for explosive diarrhea and worsening reflux since his second tour of duty as a recruiter started in April 2004.  He related that he had a negative colonscopy for colitis but had been diagnosed with mania in August 2004.  The psychiatrist diagnosed gastrointestinal reflux disease (GERD) but this appears to be based on the Veteran's reported history and not on any gastrointestinal work-up.

Thereafter, the Veteran was treated with psychiatric medications and there were no more complaints or treatment related to gastrointestinal symptoms.  He was deployed from February 2006 to January 2007.  In a January 2007 post-deployment health assessment, he denied having diarrhea then or at any time during his deployment.  

In March 2007, prior to discharge, the Veteran underwent VA examinations.  At the mental health examination, he related a past medical history of stomach pain, underwent a work-up, and was told that mental health issues were causing his problems.  He was diagnosed with obcessive compulsive disorder.  At the General Medical examination, he indicated that when he was stressed, anything he ate went right through him.  He reported that a colonscopy was negative.  He told the examiner that the onset of loose stool was a signal to follow-up with a mental health provider.  The diagnosis was diarrhea associated with stress.

In a May 2007 Report of Medical History, shortly before separation, the Veteran denied any stomach problems.  He was discharged in July 2007 after 20 years of service.

Based on the above evidence, the Board finds that the Veteran did not have a chronic gastrointestinal disorder in service.  Although diagnoses of IBS and GERD were reported, these were based on his reported symptomatology.  While the symptomatology is presumed to be reported accurately, diagnostic testing in the form of a colonscopy, did not show any gastrointestinal pathology at all.  Therefore, the Board places more weight on the invasive diagnostic study and finds that there was no identifiable chronic gastrointestinal pathology in service.

In addition, the Board finds that complaints of diarrhea are manifestations of an already service-connected psychiatric disability.  The evidence supports this finding in the following way.  First, as noted above, when he sought treatment for 
gastrointestinal complaints, the work-up for gastrointestinal pathology was negative.  Further, the gastrointestinal complaints essentially subsided with psychiatric treatment.  

Moreover, the evidence does not show that the Veteran was ever treated with medications for a gastrointestinal disorder.  In fact, he denied having any diarrhea during more than one year of deployment.  Next, the VA examiner specifically associated diarrhea with stress and offered no separate gastrointestinal diagnosis, despite the Veteran's reported medical history of diarrhea.  Even the Veteran himself related that if he had diarrhea, it was his trigger to seek mental health services.

Post-service evidence consistently shows no complaints of, treatment for, or diagnosis related to a gastrointestinal disorder.  The only exception is a May 2008 clinical record where the Veteran sought treatment for urinary retention and reported a three-day history of watery diarrhea.  He reported stress associated with moving overseas.  His abdomen was soft, non-tender, with no rebounding or guarding.  The clinical assessment was urination problems and diarrhea.  There was no further follow-up regarding the diarrhea, no specific gastrointestinal pathology identified, and the next clinical note dated in July 2008 made no mention of diarrhea.

With no gastrointestinal disorder identified in service (placing more weight on the invasive diagnostic testing results than on the clinical diagnosis), and no gastrointestinal disorder currently identified, the Board finds that the evidence does not support a claim for service connection.  While the Veteran clearly experiences episodes of diarrhea (in service and since discharge), it is a manifestation of his already service-connected psychiatric disability and not a separate disorder in and of itself.

The Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is competent to testify to the symptoms of diarrhea, as he reported in-service and to VA health care providers in May 2008.  He is not, however, competent to diagnose a gastrointestinal disorder.  Moreover, the lack of a gastrointestinal diagnosis by a health care professional outweighs the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  

In light of the foregoing, the Board concludes that the requirements for establishing service connection for a gastrointestinal disorder have not been met for the simple reason that the Veteran has not been shown by the evidence to have a gastrointestinal disability at any point during the pendency of this claim.  As such, the appeal is denied.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied.  In March 2007, the Veteran acknowledged that he was provided notice about the evidence and information VA needed to substantiate his claim.  He indicated that he had no other information or evidence to provide.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA clinical records.  He has not asserted any private treatment and none is associated with the claims file.  Next, VA medical examinations were undertaken in March 2007.  

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  As such, the Board finds the VA examiners' findings to be of great probative value.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a gastrointestinal disorder, claimed as diarrhea, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


